Citation Nr: 1826319	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-28 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, his service-connected posttraumatic stress disorder (PTSD) prevents him from securing or following substantially gainful employment.

2.  From May 19, 2010, the Veteran has a TDIU (due solely to service-connected PTSD) as well as additional service-connected disabilities rated at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

2.  From May 19, 2010, the criteria for a SMC at the housebound rate are met.  38 U.S.C.A. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i)(2)(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2017).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a)(2017).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  The Veteran is service-connected for: PTSD (rated 70 percent from February 29, 2018); chronic kidney disease, nephropathy associated with diabetes mellitus type II with erectile dysfunction (rated 60 percent from May 19, 2010); diabetes mellitus with erectile dysfunction (rated 20 percent from July 9, 2001 and 60 percent from December 13, 2010); peripheral neuropathy of the bilateral upper and lower extremities (each rated 10 percent from December 13, 2010).  The Veteran's combined rating, as it pertains to this appeal, is 80 percent from February 29, 2018; 90 percent from May 19, 2010; and 100 percent from December 13, 2010.

The Board is mindful that from December 13, 2010, the Veteran has a total rating.  Nonetheless, the issue of TDIU is not rendered moot because of the possibility of assignment of SMC based on housebound status.  Based on careful review of the cumulative record, the Board finds that the competent and probative evidence reasonably establishes that the Veteran is precluded from obtaining and maintaining substantially gainful employment consistent with his education and work experience, due to his service-connected PTSD disability alone.

In a March 2008 employment record, the Veteran requested an extended leave of absence for serious personal health conditions which rendered him unable to perform his job functions including service-connected PTSD and diabetes mellitus.  The request for leave was supported by a VA clinician.

In his August 2009 VA Form 21-8940, the Veteran asserted that his PTSD and diabetes mellitus prevent him from securing and following substantially gainful employment.  The Veteran reported that he had been working with a waste management agency since June 1979 and terminated employment in August 2008.  He reported that he had lost five months in the last five years due to illness.  He reported four years of college.  Additional evidence in the file shows he completed his B.A. in Administration and Accounting, and a M.S. in Public Administration in 1983.  His prior work experience mainly consisted of working at the waste management agency.  For the past several years, he was responsible for supervising hundreds of subordinates.  

The Veteran's employer provided a description of his prior position.  His duties included planning and assigning work to subordinates, supervising receipt and delivery, approving schedules, establishing training programs, approving purchases and requisitions, and offering advice on hiring decisions.

In August 2009 the Social Security Administration (SSA) denied the Veteran's application for disability benefits that were sought due to PTSD and diabetes mellitus.

At an October 2009 VA PTSD examination, an examiner concluded that the PTSD symptoms result in deficiency in most areas including judgment, thinking, family relations, and work.  The examiner noted that the Veteran was unable to continue working at his last job due to feeling overwhelmed by responsibilities.  The examiner indicated that the Veteran's prognosis was fair/guarded, given current treatment response.

In December 2010, the Veteran's treating psychiatrist indicted that due to his psychiatric symptoms (from PTSD, major depressive disorder and alcohol dependence) he suffers from depressed mood, self-isolation, irritability, poor memory and concentration, anxiety and a host of other symptoms.  The psychiatrist opined that these symptoms interfere significantly with the Veteran's occupational and social functioning and make it difficult for him to obtain or retain any kind of job on a consistent basis.  His prognosis was guarded. 

At a VA PTSD examination in May 2011, an examiner provided a detailed report of the Veteran's symptoms and how it affects his ability to function.  Significantly, the examiner indicated that the Veteran's dysthymia due to a chronic depressed mood and alcohol abuse overlap with his service-connected PTSD.  He was unable to determine their individual impact without resorting to speculation.  The examiner noted that the psychiatric symptoms affect the Veteran's ability to work due to the demands of his job, which exacerbate his PTSD symptoms and depression and increased alcohol use.

VA examinations and treatment records do not reflect that his diabetes mellitus and related erectile dysfunction and peripheral neuropathy have interfered with his employability.  These records reflect continued difficulty due to psychiatric symptoms.

Based on a review of all of the evidence of record, and resolving reasonable doubt in the Veteran's favor, PTSD reasonably precludes him from securing and maintaining substantially gainful employment consistent with his education and work experience.  His PTSD and related psychiatric symptoms apparently results in significant difficulty with concentration, judgment, anxiety, irritability and other areas.  These problems and his difficulty interacting with others, including family, also likely negatively impact interactions with staff and subordinates.  All VA examiners indicate his prognosis is only fair and guarded, and medical evidence shows increased alcohol use relative to increased work stress.  The Board is mindful that the SSA determined that the Veteran conditions, including mental problems and diabetes, are not severe enough to keep him from working given his education, training and work experience.  However, the SSA determination is pertinent, but not controlling for VA determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, the claim for TDOI is granted.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  As noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

As shown above, the Board has awarded TDIU based on PTSD alone.  Thus, the service-connected PTSD is rated as total for the entire appeal period.  The Veteran also has an additional disability rated 60 percent.  Specifically, his chronic kidney disease is rated 60 percent from May 19, 2010.  As the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, the criteria for SMC at the housebound rate are met from May 19, 2010.  



ORDER

Resolving doubt in the Veteran's favor, a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

Form May 19, 2010, entitlement to SMC at the housebound rate is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


